Citation Nr: 0635860	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  03-19 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Washington, DC


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right foot 
disability, claimed as a bunion of the right foot.

3.  Entitlement to service connection for left ulnar 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1981 to 
January 2001.

These matters come before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision, in which the RO, 
inter alia, denied the veteran's claims for chronic low back 
strain, a bunion on the right foot, and left ulnar 
neuropathy.  The veteran filed a notice of disagreement (NOD) 
in March 2003, and the RO issued a statement of the case 
(SOC) in June 2003.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
July 2003.

In May 2005, the Board remanded the veteran's claims to the 
RO for further action.  After accomplishing all  requested 
action, the RO continued denial of the veteran's claims (as 
reflected in the June 2006 supplemental statement of the case 
(SSOC)) and returned these matters to the Board for further 
appellate consideration.

The Board's decision on the claims for service connection for 
a low back disability and for left ulnar neuropathy is set 
forth below.  The claim for service connection for a right 
foot disability, claimed as a bunion of the right foot, is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for a back 
disability and for left ulnar neuropathy  has been 
accomplished.

2.  Although several complaints of low back pain were  noted 
in service and at separation, no chronic underlying back 
disability to account for the complaints of pain was then 
diagnosed.

3.  Degenerative changes of the lumbar spine were first noted  
many years after service, and  the only  medical opinion to 
address the relationship between any current back disability 
and service tends to weigh against the claim.  .

3.  Left ulnar neuropathy was diagnosed in service, and the 
competent medical evidence indicates that the veteran's 
current left ulnar neuropathy is consistent with his in-
service diagnosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for left ulnar neuropathy 
are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate each claim on appeal has been 
accomplished.

In March 2001, during the pendency of this appeal, the RO 
sent the veteran and his representative a letter providing 
notice that, to support a claim for service-connected 
compensation benefits, the evidence must show three things:  
an injury in military service or a disease that began in or 
was made worse during military service, or an event during 
military service that caused an injury or disease; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease, or event in 
service.  The letter specified the type of evidence needed to 
establish each element of the claim.  After this letter, the 
veteran and his representative were afforded an opportunity 
to respond before the RO adjudicated the claim (as reflected 
in the January 2003 rating decision).  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support each claim for 
service connection, and has been afforded ample opportunity 
to submit such information and evidence. 

The Board also finds that the March 2001 pre-rating notice 
letter, as discussed above, and a September 2005 post-rating 
letter, satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant, and what evidence, if any, will be obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  The letters discussed 
VA's responsibility to obtain evidence or assist in obtaining 
evidence.  The letters advised that VA is required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies and to make 
reasonable efforts to obtain relevant records not held by a 
Federal agency.  The letters also listed the evidence 
received, and provided contact information in case of 
questions.  The September 2005 letter also specifically 
advised the veteran that, "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the veteran before and after the rating action on 
appeal.  However, the Board finds that, in this appeal, any 
delay in issuing section 5103(a) notice was not prejudicial 
to the veteran because it did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and re-adjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  As indicated above, the RO gave the veteran 
notice of what was required to substantiate his claims, and 
the veteran was afforded an opportunity to submit information 
and evidence pertinent to his claims.  Following the issuance 
of the September 2005 letter-which substantially completed 
VA's notice requirements-the veteran was afforded another 
opportunity to present information or evidence pertinent to 
the appeal prior to the RO's readjudication of the claims in 
June 2006.  Neither in response to the letter, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.   

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue, and the 
RO provided notice as to existence of disability and nexus in 
the notice letters identified above.  The RO notified the 
veteran of the criteria for degree of disability and 
effective date of rating in an August 2006 letter, after the 
original adjudication of the veteran's claims;  as with the 
earlier documents, the Board finds that the timing of that 
notice is not prejudicial to the veteran.  In any event, the 
Board notes that  the decision herein grants the claim 
involving service connection for left ulnar neuropathy, and 
denies the veteran's claim for service connection for a low 
back disability.  In each case, no disability rating or 
effective date is being assigned.  Accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman..

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with either claim herein 
decided.    The RO obtained the veteran's service medical 
records, and post-service VA medical records have been 
associated with the claims file.  The veteran was afforded 
VA-contracted medical examinations in connection with the 
claims, and the reports of those examinations are of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that identified 
above, that needs to be obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with either claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each of the claims on appeal.


II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Service Connection for a Low Back Disability

Considering the evidence of record in light of the criteria 
noted above, the Board finds that service connection for a 
low back disability is not warranted.

The veteran's service medical records show numerous 
complaints of low back pain.  The first complaint of low back 
pain was in January 1983, when the veteran complained of low 
back pain in the left paraspinal area.  The diagnosis was low 
back pain.  A January 1983 X-ray of the lumbar spine showed 
no significant abnormality.  March 1984 and February 1990 
Reports of Medical Examination showed that the veteran's 
spine was normal.  In the February 1990 Report of Medical 
History, the veteran did not report having any recurrent back 
pain.  

In June 1997, the veteran complained of back pain when 
running and sitting.  The diagnosis was mechanical low back 
pain with mild spasm.  July 1997 records showed diagnoses of 
mild chronic low back pain and mechanical low back pain.  A 
June 1998 record showed a diagnosis of chronic mechanical low 
back pain with left lower extremity radiculopathy.  A July 
1998 magnetic resonance imaging (MRI) revealed mild spinal 
stenosis which was probably congenital as there were no 
osteophytes or herniated discs causing the stenosis.  There 
was also a possible very minimal bulge at the L4-5 level with 
no nerve root compression identified.  An August 1998 record 
showed a diagnosis of mechanical low back pain with no true 
radiculopathy on MRI.  The veteran returned in August 1998 
for treatment and was diagnosed with left iliosacral 
dysfunction, mild spinal stenosis.  A September 1998 record 
showed a diagnosis of right sacroiliacitis, mild spinal 
stenosis.  

A November 1998 X-ray revealed a normal lumbosacral spine and 
in November 1998, the veteran was diagnosed with chronic low 
back pain.  There was an April 1999 diagnosis of mild lumbar 
spine stenosis and a May 1999 diagnosis of mechanical low 
back pain.  In a May 1999 Report of Medical History, the 
veteran reported that he had recurrent back pain and the 
examiner noted that the veteran had chronic back pain for 
five years.  The May 1999 Report of Medical Examination 
showed a diagnosis of chronic back pain.  An MRI was ordered 
and a July 1999 MRI revealed congenitally small spinal canal 
L3, L4 and L5, minor disk bulge at L3-4, and minor 
hypertrophy of facets at L3-4 and L4-5.  

The veteran's November 2000 Report of Medical History for 
separation shows that he reported having recurrent back pain.  
On November 2000 separation examination , the examiner  that  
that the spine was abnormal with a diagnosis of chronic low 
back pain.

Post service, in March 2001, the veteran underwent a VA 
examination.  The diagnosis was chronic low back strain, due 
to muscular strain.  The examiner noted that this diagnosis 
was based on the history that the veteran had low back pain 
from physical training in service.  However, the examiner 
noted that physical examination of the back was within normal 
limits.

A November 2004 private treatment record from N.C., M.D. 
shows that the veteran reported having chronic low back pain.  
The diagnosis was chronic low back pain.

In March 2006, the veteran underwent a VA examination.  The 
VA examiner noted that he had reviewed the veteran's service 
medical records.  The examiner noted that the veteran's body 
mass index (BMI) was 21 in 1987, 24 in February 1990, and 27 
in November 2000.  The examiner noted that the veteran had 
complained a number of times of back pain while in service 
and this back pain was generally diagnosed as musculoskeletal 
in origin.  Current X-rays of the lumbar spine revealed mild 
degenerative changes of the lumbar spine with marginalized 
osteophyte formation at L3-4 and 5.  The examiner noted that 
previous MRI scans showed mild congenital lumbar stenosis.  
After physical examination and review of the service medical 
records, the diagnoses were mild congenital stenosis of the 
lumbar spine as per previous MRI scan, and minor degenerative 
changes of the lumbar spine.  The examiner then opined that 
it was more likely than not that these degenerative changes 
were a complication of the veteran's progressive and excess 
weight gain, because numerous studies have shown that once 
the BMI exceeds 29, patients are at increased risk of 
degenerative changes of the spine, hips, and knees.  

The medical evidence cited to above clearly indicates that 
several complaints of low back pain were noted in service, 
and that, based on the veteran's reported history, chronic 
back pain was noted on the veteran's November 2000 separation 
examination report.  However, there is no in-service 
diagnosis of a specific disability to account for the 
veteran's complaints of pain.  In this regard, the Board 
notes that complaints of pain, alone, without evidence of 
underlying pathology, do not constitute a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The 
Board points out that separation examination revealed a 
normal back.

The post-service record also includes of assessment of 
chronic low back pain.  However,  more recent records-
particularly, those generated in connection with the most 
recent, March 2006 examination-include reference to evidence 
(x-ray reports) that document findings of mild degenerative 
changes in the lumber spine.  However, there is no evidence 
of a nexus between such disability and service.  While 
arthritis is among the diseases for which presumptive service 
connection may be available if manifested to a compensable 
degree within a prescribed period post-service-one year for 
arthritis (see  38 U.S.C.A. §§ 1110, 1112, 1113 and 38 
C.F.R.§§  3.307, 3.309)-here, the first documented evidence 
of degenerative changes was many years after service.  

Moreover, there is no opinion as to a nexus the back 
complaints in service, and the veteran's current degenerative 
changes.  In fact, in the only medical opinion to directly 
address this question, the March 2006 VA examiner expressed 
comments that tend to weigh against the claim.  As indicated 
above, in opining  that it was more likely than not that 
these degenerative changes were a complication of the 
veteran's progressive and excess weight gain, that examiner 
indicated, effectively, that there is less likely than not a 
relationship between the current degenerative changes and 
service.  As the examiner based his opinion on both 
examination of the veteran, as well as consideration of the 
veteran's documented history-to include the back complaints 
noted in service-and assertions, as well as medical studies, 
the Board finds this opinion probative of the medical nexus 
question.  Significantly, neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any contrary medical opinion.  

In addition to medical evidence, the Board has considered the 
veteran's assertions.    While the Board does not doubt the 
sincerity of the veteran's belief that his low back 
disability is related to service, this claim turns on a 
medical matter.  As a layperson without the appropriate 
medical training and expertise, the veteran simply is not 
competent to provide a probative opinion on such a matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  For that reason, the veteran's 
unsupported assertions, without more, simply do not 
constitute persuasive evidence in support of the claim.

For all the foregoing reasons, the Board concludes that the 
claim for service connection for a low back disability must 
be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not for application in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Service Connection for Left Ulnar Neuropathy

Considering the evidence of record in light of the governing 
authority, and with application of the reasonable doubt 
doctrine, the Board finds that service connection for the 
veteran's left ulnar neuropathy is warranted.

The veteran's service medical records show that in May 1999, 
the veteran complained of the onset of left medial forearm 
paresthesia.  The diagnosis was to rule out ulnar nerve 
entrapment.  A May 1999 Report of Medical Examination shows 
that the veteran's upper extremities were abnormal with left 
hand numbness at times.  In June 1999, the veteran complained 
of left upper extremity paresthesias for the last 10-14 days.  
The diagnosis was questionable ulnar nerve entrapment.  In 
June 1999, the veteran underwent a left upper extremity 
electromyography (EMG) and nerve conduction study, which 
revealed a positive Tinel's sign over the left ulnar nerve at 
the level of the elbow.  The findings included decreased left 
ulnar motor nerve conduction velocity across the elbow, 
normal left ulnar motor and sensory distal latencies, and 
decreased amplitude of the left ulnar compound motor action 
potential.  There was a decrease in the total number of motor 
units recruited in the left flexor digitorum profundus to the 
little finger, left first dorsal interosseous, and the left 
abductor digiti minimi.  There was no spontaneous activity 
present on needle EMG examination.  The findings suggested a 
moderate to severe left ulnar neuropathy at the level of the 
elbow.  The examiner noted that an ulnar motor nerve 
conduction velocity across the elbow of 50 m/second or faster 
is considered normal.  In the veteran's case, the left ulnar 
motor nerve conduction velocity across the elbow was 31 
m/second, which was decreased.  The examiner noted that this 
finding suggested a moderate to severe focal demyelinating 
injury to the left ulnar nerve at the level of the elbow.  In 
the veteran's November 2000 Report of Medical History for 
retirement, the veteran noted that he did not know whether he 
had a nerve injury.

Post service, in March 2006, the veteran underwent a VA 
examination.  The physician noted that during service, the 
veteran was diagnosed with an entrapment mononeuropathy of 
the left ulnar nerve at the elbow by EMG study in June 1999.  
During the March 2006 examination, the veteran reported that 
he continued to have paresthesias involving all the fingers 
of the left hand and occasionally the right hand.  After 
examination, the diagnosis was entrapment mononeuropathy of 
the ulnar nerve at the elbows, left greater than right.  The 
physician noted that the ulnar neuropathy on the left was 
consistent with the findings of the EMG in 1999, while the 
veteran was in service.  He further stated that there was no 
history of any involvement of ulnar nerve entrapment 
mononeuropathy of the right arm while on active duty, and it 
was less likely as not that this was a complication of the 
entrapment mononeuropathy of the left arm.

As the March 2006 VA examiner opined that the veteran's 
current diagnosis of left ulnar neuropathy is consistent with 
the findings of the veteran's 1999 in-service EMG, the Board 
accepts this opinion as competent and probative medical 
evidence that the veteran's current left ulnar neuropathy is 
related to his service.  As reflected in the June 2006 SSOC, 
the RO denied the veteran's claim for service connection 
because the March 2006 VA examiner stated that "it is less 
likely as not that this is a complication of the entrapment 
mononeuropathy of the left arm."  However, the Board points 
out that the March 2006 VA physician was referring to the 
veteran's right arm when he rendered this opinion.  
Therefore, the Board does not find that this negative opinion 
pertains to the veteran's left ulnar neuropathy.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 53-56.

Given the medical evidence noted above, and affording the 
veteran all reasonable doubt, the Board finds that the 
criteria for service connection for left ulnar neuropathy are 
met.  


ORDER

Service connection for a low back disability is denied.

Service connection for left ulnar neuropathy is granted.


REMAND

The  Board's review of the claims file reveals that further 
RO action on the matter of service connection for a right 
foot disability, claimed as a bunion of the right foot, is 
warranted.

The veteran's service medical records show that in August 
1995, the veteran complained of right foot pain, and stated 
that about a month prior, a five ton rim fell on his right 
foot.  An X-ray of the right foot revealed no significant 
abnormalities.  In March 1996, the veteran again complained 
of pain in his right foot from his past injury.  The 
diagnosis was right bunion, symptomatic.  The veteran was 
referred for a podiatry consultation, during which he was 
diagnosed with possible osteoarthritis, degenerative joint 
disease, and possible mild hallux abducto valgus.  A March 
1996 X-ray of the right foot revealed degenerative arthritic 
change involving the articulation of the first metatarsal 
with the proximal phalanx of the first toe.  There was no 
radiographic evidence of acute osseous fracture dislocation 
seen.

Post service, the  March 2006 VA examiner noted, in his 
report, that the veteran underwent a right foot X-ray in 
August 1995, while in service, and the results of this X-ray 
were negative.  Based on this negative X-ray, the March 2006 
VA examiner opined that the veteran's current minor 
degenerative changes of the right first metatarsophalangeal 
joint were less likely as not a complication of the veteran's 
previous in-service injury.  However, the Board notes that 
the examiner did not refer to the veteran's March 1996 X-ray, 
nor did he reference the March 1996 podiatry consultation, 
both of which occurred after the August 1995 negative X-ray. 

Hence, the Board finds that further medical development of 
the claim is warranted.   The RO should obtain  a 
supplemental medical opinion from the March 2006 examine, if 
available, or another physician-preferably, an orthopedist-
based upon full consideration of the veteran's documented 
medical history, to include the service records identified 
above, is warranted.  The RO should arrange for the veteran 
to undergo examination only if the March 2006 examiner is not 
available, or the designated physician is unable to provide 
the requested opinion without examining the veteran.

If an examination is scheduled, the veteran is hereby advised 
that failure to report to any scheduled examination, without 
good cause, may result in denial of the claim.  See 38 C.F.R. 
§ 3.655 (2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant or 
the death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file a copy of the 
notice of examination sent to the veteran by the appropriate 
VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to submit 
information or evidence pertinent to the claim under appeal.  
The RO's notice letter to the veteran should explain that the 
veteran has a full one-year period for response.  See 38 
U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2005) ) (amending the relevant statute 
to clarify that VA may make a decision on a claim prior to 
the expiration of the one-year notice period).  The RO should 
also request that the veteran furnish all pertinent evidence 
in his possession, and ensure that its notice to him meets 
the requirements of Dingess/Hartman, cited to above (as 
appropriate).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA.    However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and development 
action required by the VCAA prior to adjudicating the claim 
for service connection for a right foot disability, claimed 
as a bunion of the right foot.  

In view of the foregoing, this matter is hereby REMANDED to 
the RO, via the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that pertains to his claim for service 
connection for a right foot disability, 
claimed as a bunion of the right foot.  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that it is his ultimate 
responsibility to submit.  

The RO should ensure that its letter to 
the veteran meets the requirements of 
Dingess/Hartman (cited to above), as 
appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond, 
although VA may decide the claim within 
the one-year period.

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, of the efforts that were 
made to obtain them, and describe the 
further action to be taken.

3.  After all available records and 
responses from each contacted entity are 
associated with the claims file, or  
reasonable time period for the veteran's 
response has expired, the  RO should 
forward the claims file to the physician 
that examined the veteran in March 2006, 
if available, or another physician-
preferably, an  orthopedist.  Based on a 
review of the record-to particularly 
include August 1995 and March 1996 
service medical records, noted above-the 
physician should offer an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that such disability is 
medically related to the veteran's active 
military service, to include symptoms and 
complaints noted in the veteran's service 
medical records.

If further examination of the veteran is 
deemed necessary, the entire claims file 
must be made available to the physician  
and the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
X-rays) should be accomplished (with all 
pertinent results made available to the 
requesting physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

The physician should clearly indicate 
whether the veteran currently suffers 
from a right foot disability, claimed as 
a bunion of the right foot.  With regard 
to each diagnosed disability, the 
physician should offer an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that such disability is 
medically related to the veteran's active 
military service, to include symptoms and 
complaints noted in the veteran's service 
medical records.

The physician should set forth all 
examination findings (if any), along with 
the complete rationale for all 
conclusions reached, in a printed 
(typewritten) report.  

4.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claim for service 
connection for a right foot disability, 
claimed as a bunion of the right foot, in 
light of all pertinent evidence and legal 
authority.

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes citation to all additional legal 
authority considered, along with clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate timeframe.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


